DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 12-19 are allowed.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Chu on1/14/2021.

4.	The claims in the application have been amended as follows: 

(Currently amended) A data processing system, comprising:
a plurality of processing units, each processing unit having one or more processor cores;

a plurality of memory roots, each memory root being associated with one of the processing units, wherein each memory root comprises
one or more branches, wherein each memory root further comprises a memory controller to provide an interface between the processing unit and one or more branches associated with the memory root, and
a plurality of memory leaves to store data, wherein each of the branches is associated with one or more of the memory leaves and to provide access to the data stored therein, wherein each of the memory leaves comprises one or more solid state memory devices; and
a memory fabric coupled to each of the branches of each memory root to allow each branch to access data stored in any of the memory leaves associated with any one of the branches and to allow each of the branches of each memory root to communicate with any of the 
wherein each of the branches further comprises a set of queues, wherein the set of queues associated with each of the branch comprises:
a submission queue to store one or more commands issued by a corresponding processing unit by each of the branches; and
a completion queue to store a result of executing the commands dispatched from the submission queue;
of the plurality of processing units via a remote branch of the remote processing unit over the memory fabric, without having to invoke a local processing unit and in response to a command issued by the remote processing unit and stored in the submission queue associated with the local memory leaves, a local branch of the branches executes the command to access data stored in a remote memory leaf of the memory leaves by communicating the command with the remote branch by selecting a first path via a first branch of the one or more branches, or a second path via a second branch of the one or more branches if the first path fails, without having to invoke an associated processing unit of a branch of the selected path, and 
wherein the memory bus interfaces of the processing units are coupled to each other to allow the local processing unit accessing data stored in a remote DRAM device of the remote processing unit, without having to invoke the remote processing unit.

(Canceled) 
(Canceled)  
(Canceled)
(Canceled)
(Canceled) 
(Canceled)
(Canceled) 
(Canceled) 
(Canceled)
(Canceled)

5.	The following is an examiner’s statement of reasons for allowance: 

As per claim 1, Blagodurov et al. teaches “A data processing system, comprising:
a plurality of processing units, each processing unit having one or more processor cores (See Blagodurov et al. Fig. 1 and [0015] teachings of a plurality of APUs having multiple cores) 
a plurality of memory roots, each memory root being associated with one of the processing units, wherein each memory root comprises one or more branches, … and a plurality of memory leaves to store data, wherein each of the branches is associated with one or more of the memory leaves and to provide access to the data stored therein … (See Blagodurov et al. Fig. 1 and [0020] teachings  each APU being connected to an IOMMU, I/O Hub and Storage, which is equivalent to applicant’s root. The IOMMU is equivalent to applicant's branch. The storage 150 can contain multiple devices)
	a memory fabric coupled to each of the branches of each memory root to allow each branch to access data stored in any of the memory leaves associated with any one of branches and (See Blagodurov et al. Fig. 3 and [0027] teachings of a hyper transport link which links the IOMMUs. HyperTransport link are a bi directional point to point link/system bus which are used for sending data. As shown in the reference figures, this link connects the IOMMU to each other. Each IOMMU are connected to their respective storage devices using a PCIe.).

	wherein memory bus interfaces of the processing units are coupled to each other to allow a local processing unit accessing data stored in a remote DRAM device of a remote processing unit (e.g., The APUs in NUMA node 112 and those in NUMA node 132 share memory devices 114 and 134 over link 118, para 0019; the I/O devices attached to the server 100 may access data loaded in memory pages in either memory device 114 or 134, para 0028).

Blagodurov does not disclose, but Scheffler discloses
a plurality of dynamic random access (DRAM) devices, each DRAM device being coupled to one of the processing unit via a corresponding memory bus interface (e.g., FIG. 4 is a block diagram of memory unit 101, memory unit 101 includes one or more memory banks 402a, 402b, .  . . , 402n.  Each memory bank 402 itself comprises one or multiple memory modules 401a, .  . . , 401n (401) depending on the size of the data bus 150, col 14:44-49; memory module 401 (e.g., including RAM based memory devices such as DRAM, col 15:33-36);
	and to allow each of the branches of each memory root to communicate with any of the remaining branches (e.g., interconnect busses 190 form an interconnected mesh 202 or fabric generally providing each access node 201 or node 205 a communication path to other access nodes 201 and nodes, col 9:5-10)
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Blagodurov with Scheffler, providing the benefit of Multiple simultaneous communication paths thus can be established between the individual nodes 201 and 205 (see Scheffler, col 9:5-14).

The prior art does not disclose the following limitations in combination with the other limitations:
, wherein each memory root further comprises a memory controller to provide an interface between the processing unit and one or more branches associated with the memory root, and
, wherein each of the memory leaves comprises one or more solid state memory devices; and
wherein each of the branches further comprises a set of queues, wherein the set of queues associated with each of the branch comprises:

a completion queue to store a result of executing the commands dispatched from the submission queue;
wherein each of the branches is to provide access to data stored in local memory leaves to a remote processing unit of the plurality of processing units via a remote branch of the remote processing unit over the memory fabric, without having to invoke a local processing unit and in response to a command issued by the  remote processing unit and stored in the submission queue associated with the local memory leaves, a local branch of the branches executes the command to access data stored in a remote memory leaf of the memory leaves by communicating the command with the remote branch by selecting a first path via a first branch of the one or more branches, or a second path via a second branch of the one or more branches if the first path fails, without having to invoke an associated processing unit of a branch of the selected path.

Claims 12-19 are allowed based on dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135